11 B.R. 175 (1981)
In re Virginia R. KLING, Debtor.
Bankruptcy No. 81 B 2552.
United States Bankruptcy Court, N.D. Illinois, E.D.
April 2, 1981.
*176 Norton R. Goldberg, Chicago, Ill., for debtor.

ORDER
LAWRENCE FISHER, Bankruptcy Judge.
This matter coming on to be heard upon the Motion of WILLIAM PAPPAS, Creditor, to compel Debtor, VIRGINIA R. KLING, to assume or reject unexpired lease, and no one appearing in court on April 2, 1981, to prosecute said Motion, and
It appearing to the court that section 365(d)(1) of the Bankruptcy Code provides in part as follows:
In a case under chapter 7 of this title, if the trustee does not assume or reject an executory contract or unexpired lease of the debtor within 60 days after the order for relief or within such additional time as the court, for cause, within such 60-day period, fixes, then such contract or lease is deemed rejected.
Section 365(d)(2) provides:
In a case under chapter 9, 11, or 13 of this title, the trustee may assume or reject an executory or unexpired lease of the debtor at any time before the confirmation of the plan, but the court, on request of any party to such contract or lease, may order the trustee to determine within a specified period of time whether to assume or reject such contract or lease.
It further appearing to the court that this case proceeds under an order for relief under chapter 7 of the Bankruptcy Code,
The Court Finds that section 365(d)(2) is not applicable and that section 365(d)(1) is applicable.
The Court Further Finds that the Trustee has sixty (60) days after the entry of the order for relief to assume or reject an unexpired lease and that the court may not accelerate said time period.
IT IS THEREFORE ORDERED that the Motion of WILLIAM PAPPAS, Creditor, to compel Debtor, VIRGINIA R. KLING, to assume or reject unexpired lease be, and the same is hereby denied.